Hill, C. J.
The only issue in this ease was whether the cow sued for was lulled by “the running of the locomotive or cars of the railroad company,” or died from some natural cause. There were slight circumstances from which the jury were authorized to infer that she was killed by the former, and there was no evidence to rebut the statutory presumption of negligence arising against the railroad company upon proof of that fact. The judge of the superior court on certiorari approved the verdict. This court will not disturb it. Judgment affirmed. ■